UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2009



GARY KEVIN MATTIS,

                                               Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF JUSTICE; FEDERAL
BUREAU OF INVESTIGATION; KIMBERLY J. DELGRECO;
TONIA L. LEWIS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CA-03-10-3)


Submitted:   November 18, 2004            Decided:   November 23, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Kevin Mattis, Appellant Pro Se. Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:
           Gary Kevin Mattis appeals the district court’s orders

dismissing his civil action for lack of jurisdiction and denying

his motion for reconsideration.          We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.     See Mattis v. United States Dep’t of

Justice, No. CA-03-10-3 (N.D.W. Va. Oct. 9, 2003; Apr. 9, 2004).

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -